Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
In regards to claim 1, none of the reference of record alone or in combination discloses or suggests an electronic pen comprising: 
a conductive core-side member; 
a power supply circuit; 
a first signal generation circuit which, in operation, generates a first signal having a first waveform configured to be used by a first type of tablet; 
a second signal generation circuit which, in operation, generates a second signal having a second waveform that is different from the first waveform and is configured to be used by a second type of tablet that is different from the first type of tablet, the second signal generation circuit being separate from the first signal generation circuit; 
a signal switching circuit which, in operation, selectively provides to the core-side member one of (i) the first signal having the first waveform configured to be used by the first type of tablet from the first signal generation circuit, and (ii) the second signal having the second waveform configured to be used by the second type of tablet from the second signal generation circuit; 
an input reception circuit which, in operation, receives a designation input designating that the electronic pen is to be used with either the first type of tablet or the second type of tablet; and 
a control circuit which, in operation, controls the signal switching circuit to provide the first signal having the first waveform to the core-side member in response to determining that the designation input designates that the electronic pen is to be used with the first type of tablet, and controls the signal switching circuit to provide the second signal having the second waveform to the core-side member in response to determining that the designation input designates that the electronic pen is to be used with the second type of tablet.
Claim 11 recites similar limitations as in claim 1.  Claims 2-10 and 12-21 depend from claim 1 or11.  Accordingly, claims 1-21 are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIXI CHOW SIMPSON whose telephone number is (571)272-7571. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 517-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIXI C SIMPSON/            Primary Examiner, Art Unit 2625